Case 9:20-bk-10554-DS   Doc 343-5 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 5 Page 1 of 4




                   EXHIBIT 5
    Case 9:20-bk-10554-DS                   Doc 343-5 Filed 09/18/20 Entered 09/18/20 20:43:59                     Desc
                                               Exhibit Exhibit 5 Page 2 of 4
ISSUE 2




                                       Group Home Bulletin
NOVEMBER 2006



               Contents                Arizona Department of Economic Security
  Hello, Hello!!              Page 1
                                       Division of Developmental Disabilities
  Questions and Answers       Page 1

                                              The Central Office Program Monitoring Unit has moved!
  AHCCCS Approved Emer-       Page 2
  gency Dental Services for                   We are now located at 2200 N Central Ave, Suite 404, Phoenix, AZ 85004
  Adults
                                              To reach Mary Ann DeLeon, our Administrative Assistant, call 602-206-6151
  Prone Restraints            Page 2
                                              The following are the direct numbers for our staff:
  Name the Bulletin           Page 2
                                      Program Monitors:
                                      Ernest Dale   602-377-2101                       Arnita Diggs     602-320-8397
   Equal Opportunity Employer/Program Steve Galindo 602-402-9992                       Sherry Huey      602-361-8912
   Under Titles VI and VII of the
                                      John Lastrico 602-361-7460                       Amelia Lopez     602-350-1174
   Civil Rights Act of 1964 and the   Roslyn Moore 602-319-4796                        Donna Phillips   602-402-4615
   Americans with Disabilities Act of Manuel Saenz 602-319-2766                        Pat Spence       602-316-8846
   1990 (ADA), Section 504 of the
   Rehabilitation Act of 1973, and            Our current supervisor, Pat Spence will be retiring in December. Until then, she
   the Age Discrimination Act of              is working on some special projects, so supervision of the unit is being provided
   1975, the Department prohibits             by:
   discrimination in admissions, pro-
   grams, services, activities, or em-        Jan Cawthorne           Acting QA Manager        602-316-1522
   ployment based on race, color,             Shannon LaRance         Incident Management      602-316-6764
   religion, sex, national origin, age,
   and disability. The Department
   must make a reasonable accom-
   modation to allow a person with a           Questions and Answers
   disability to take part in a pro-
   gram, service or activity. For ex-
   ample, this means if necessary,            Q. Should a program monitor inspect fire alarms, fire extinguishers, barri-
   the Department must provide sign           ers, etc during a monitoring review?
   language interpreters for people
                                              Due to concerns for health and safety, some of the components that DHS reviews
   who are deaf, a wheelchair acces-
                                              are also reviewed by the monitors during their visits. The monitors notify DHS of
   sible location, or enlarged print
                                              any findings.
   materials. It also means that the
   Department will take any other             Q. How should it be handled when it is observed during monitoring that the
   reasonable action that allows you          prescription reads HS or bedtime and the group home is administering the
   to take part in and understand a           medication at a set time every night?
   program or activity, including
   making reasonable changes to an            A. Some medications are prescribed to be given just before bed, especially those
   activity. If you believe that you          with sedating effects. If a monitor finds that a medication is prescribed for bed-
   will not be able to understand or          time and is given at a set time every night (e.g. 8 PM), the monitor will make a
   take part in a program of activity         recommendation under Physician’s Authorization that the agency contact the
   because of your disability, please         physician for clarification to determine whether it must be taken right before bed
   let us know of your disability             or if a set time is permissible. The physician order should then reflect the time
   needs in advance if at all possible.       rather than hs. If the physician wants the medication to be given at bedtime, the
   To request this document in alter-         medication log should state bedtime. If, a bedtime medication is being given re-
   native format or for further infor-        peatedly before 6pm, then it will be considered a rule violation under Client
   mation about this policy, contact          Rights.


                                                                                                                Page 1 of 2
            Case 9:20-bk-10554-DS          Doc 343-5 Filed 09/18/20 Entered 09/18/20 20:43:59                    Desc
                                              Exhibit Exhibit 5 Page 3 of 4



Arizona Department of Economic
Security
Division of Developmental Disabilities
Program Monitoring Unit
Site Code 791A
P.O. Box 6123
1789 West Jefferson, 4th NW


                 Prone Restraints                      Questions and Answers Continued...

   A Prohibited and Deadly Practice
                                                        Q. What will occur if the monitor goes to a home to complete
 In 1999, a group of representatives from seven         a review and the consumer books are not in the home?
 community agencies, District I Division staff,
 and private consultants joined to form the Inter-      A. At this time, if consumer program books are not in the home,
 agency Committee for Alternatives to Prone Re-         it is cited under one rule violation, Records Management. Begin-
 straints. Their efforts resulted in a letter, dated    ning January 1, 2007, if the program books are not in the home
 December 7, 1999, informing all providers of the       at the time of the review and the consumers are in the home, this
 prohibition of prone restraints across the state       will be considered a systems issue in your agency and will re-
 effective January 1, 2000. Despite this prohibi-       quire corrective action.
 tion, prone restraints continue to cause injury
 and even death in our state.
                                                        Q. Can a medication be used as PRN to alleviate symptoms
 A prone restraints, in which a person is held face     of a behavior modifying medication?
 down on the stomach or chest is a dangerous
 procedure and the deadliest form of restraint. A       A. A medication may be used PRN to alleviate medical symp-
 2002 study by Protection and Advocacy Inc. in          toms of a behavior modifying medication. If the medication is
 California suggests “ sudden death during prone        being used daily then it will be a recommendation for the agen-
 restraint … is not an uncommon phenomenon.”            cy to take that medication to the consumer’s physician for clari-
                                                        fication on usage. If the symptoms referred to are behavioral in
 The appropriate use of approved CIT procedures         nature, the medication in question would be treated as any other
 must be used for the protection of everyone!           behavior modifying medication.


What emergency dental services can
 be provided for adults through
          AHCCCS?
Did you know that emergency dental services are        Published by:                        Help us name the
available for adults through AHCCCS? A list of          Division of Developmental
                                                       Disabilities
covered dental services is available online            Editor Jan Cawthorne, Quality
                                                                                                  Bulletin
through the AHCCCS Medical Policy Manual               Assurance Unit
                                                                                        We need your creativity!
available at www.                                      Phone: 602-316-1522
                                                       Email: dddnewsletter@azdes.gov   Please help us name this
If an injury or serious problem occurs involving                                        monthly bulletin by submit-
the teeth, a call can be made to the customer                                           ting your creative names to
service number for the health plan. Just request a                                      Mary Ann DeLeon at
list of contracted dentists who are AHCCCS cer-                                         mdeleon@azdes.gov
tified! The health plan will be able to pay for any
AHCCCS approved emergency dental service if
contracted and certified dentists are used.



                                                                                                          Page 2 of 2
   Case 9:20-bk-10554-DS   Doc 343-5 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                              Exhibit Exhibit 5 Page 4 of 4
Page 3
                                              GROUP HOME BULLETIN
